









August 17, 2020












VONAGE HOLDINGS CORP




AND


Tim Shaughnessy










FIXED TERM EMPLOYMENT CONTRACT


        








--------------------------------------------------------------------------------














FIXED TERM CONTRACT OF EMPLOYMENT
THIS FIXED TERM EMPLOYMENT AGREEMENT (“Agreement”), is entered into this 17th
day of August, 2020 (the “Effective Date”), by and between VONAGE HOLDINGS
CORP., a Delaware corporation headquartered at 23 Main Street, Holmdel, NJ 07733
(“Vonage” or the “Company”), and Tim Shaughnessy, an individual of 204 Bird Key
Drive, Sarasota, Florida 34236 (“you” or the “Executive”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
1.     Employment and Duties.
A.     General.
Commencing on the Effective Date until December 31, 2020, you shall serve as an
employee of the Company with the title of Interim Chief Financial Officer
(“Interim CFO”), reporting directly to the Chief Executive Officer (“CEO”). You
shall have the duties, responsibilities, and authority customarily held by the
chief financial officer of a corporation the equity securities of which are
publicly traded. Your principal place of employment shall be the headquarters
offices of the Company, currently located in the Holmdel, New Jersey area;
provided, however, that you understand and agree that you shall be required to
travel from time to time for business reasons and may work from home in
accordance with the Company’s COVID policies with the consent of the CEO.
B.     Exclusive Services.
For so long as you are employed by the Company, you shall devote your full time
working time to your duties hereunder, shall conform to and use his good faith
efforts to comply with the lawful and good faith directions and instructions
given to you by the CEO, and shall use your good faith efforts to promote and
serve the interests of the Company. Further, you shall not, directly or
indirectly, render services to any other person or organization without the
consent of the Company or otherwise engage in activities that would interfere
with the faithful performance of your duties hereunder. Notwithstanding the
foregoing, subject to and in accordance with the Company’s policies (including,
without limitation, the Company’s Code of Conduct and Corporate Governance
Principles) as may be in effect from time to time, you may (i) serve on
corporate boards, with the prior consent of the CEO, (ii) serve on civic or
charitable boards or engage in charitable activities without remuneration
therefor, and (iii) manage your personal investments and affairs, and serve as
an executor, trustee, or in a similar fiduciary capacity in connection
therewith, provided that such activities do not, individually or in the
aggregate, (i) conflict materially with the performance of your duties under
this Agreement, (ii) conflict with your fiduciary duties to the Company, or
(iii) result in a breach of the restrictive covenants to which you are bound.






--------------------------------------------------------------------------------




    You agree that you will:
•
unless prevented by ill health, incapacity or injury, devote the whole of your
working time, attention and abilities to your duties under this contract;

•
faithfully and diligently perform your duties to the best of your ability and
use your best endeavors to promote the interests of the Company;

•
without payment of additional salary or remuneration, perform such other duties
in relation to the business of the Company as may from time to time be
reasonably vested in or assigned to you by the Company;

•
obey the reasonable directions of the Company, including with regard to
standards to be maintained whilst dealing with and working for customers and
other third parties and attending customers’ and other third parties’ premises;
and

•
comply with all lawful rules, policies, procedures and regulations issued by the
Company from time to time.

2.     Employment “At-Will”.
Your employment shall commence effective as of August 18, 2020 (the “Start
Date”) and shall continue through December 31, 2020, unless earlier terminated
pursuant to the terms of this Agreement (the “Term”). In no event shall your
employment exceed four and a half (4.5) months, unless mutually agreed in an
amendment to this Agreement by authorized representatives of the parties after
consultation with Vonage Legal Department. Continuation of your employment with
the Company throughout the Term shall be deemed an employment “at will” and you
may be terminated “at will” by either you or the Company. If you do not commence
employment on the Start Date due to a breach of this Agreement by the Company or
due to your death or Disability, you (or your estate, as applicable) shall be
entitled to the payments provided under this Agreement as if your employment was
terminated by the Company without Cause.
3.     Job Title and Duties.
Vonage agrees to employ you and you agree to provide services to Vonage on the
terms and subject to the conditions set out in this Agreement. You represent and
warrant that you have the appropriate levels of experience and seniority to
perform the services required of an Interim CFO, which shall include:
A.     Management of the global Finance, Tax, Accounts Payable, Accounts
Receivable, Treasury, Financial Planning & Analysis, and Investor Relations
functions resident in the Finance Department of Vonage;
B.    Assisting the CEO and the Board of Directors in identifying, interviewing,
onboarding and transitioning a new full time Chief Financial Officer;
C. Assisting the CEO in execution of Project Mercury as may be required; and
D. Such other tasks as may reasonably be requested of him by the CEO, the Board
of Directors and members of the Executive Leadership Team.
4.      Warranty by the Executive.
A. You warrant that by entering into this Agreement that you are not, nor will
you, come to be, in breach of any contract, agreement, term, condition,
obligation or other arrangement to which you are a party.




--------------------------------------------------------------------------------




B. You warrant that the services to be performed under this Agreement will be
carried out with reasonable skill, care and diligence and in accordance with
best industry practice.
C. At all times when performing the services, you will comply with all
applicable laws and instructions issued by Vonage.
D. At all times while on Vonage’s premises, or on third party premises when
representing Vonage, you will observe Vonage’s or the third party’s rules and
regulations with respect to conduct, health, safety and protection of persons
and property.
E.
You undertake that any information received from Vonage pursuant to this
Agreement will be used solely for the purpose of performing the services and for
no other purpose whatsoever, and to the extent such information is known or
reasonably should be known to be Confidential Information, even if not marked as
such, you shall treat such information as Confidential Information, protecting
it with the same degree of care that you would use to protect your own
confidential information of a similar nature, but in no event less than
reasonable care.

F.
You warrant that you have the unrestricted right to work in the United States
without any additional immigration approvals and that you have provided the
Company with all necessary assistance and documents to enable the Company to
comply with its duties under U.S Immigration law and to provide evidence of your
right to work in the United States. The Company shall be entitled to terminate
the employment summarily by written notice and without any payment in lieu of
notice (but without prejudice to the rights and remedies of the Company for any
breach of this contract and to your continuing obligations under this contract)
if the warranty by you in this Article is found to be misleading or incorrect.

5.     Compensation.
You will be compensated as follows:
A. Vonage shall pay you at a rate of $300,000 per month for each of the first
three months and $300,000 for the last half of November and the entire month of
December, payable via direct deposit to your bank account of record, on a
biweekly basis in arrears in accordance with the Company’s regular payroll
schedule (“Salary”). These payments shall constitute 2020 W-2 wages, less
withholdings and deductions, if and as applicable.
B. You shall be eligible for reimbursement of hotel, travelling, and other out
of pocket expenses reasonably and properly incurred by you subject to
pre-approval by Vonage in writing and consistent with Vonage’s Travel and
Expense Reimbursement Policy (a copy of which shall be provided to you by Human
Resources during the week of August 17, 2020) and the production to Vonage of
such receipts or other evidence of actual payment of the expenses as Vonage may
reasonably require and to be payable in arrears.
C. You will not be entitled to any of the employee benefits that Vonage may make
available to its employees. You disclaim your right to assert Vonage had any
obligation whatsoever to provide any such benefits to you. Notwithstanding the
foregoing, you shall be entitled to time off in connection with the Company’s
Discretionary Time Off policy, with the consent of the CEO.




--------------------------------------------------------------------------------




D. You shall not without the prior written consent of Vonage pledge the credit
of Vonage, nor sign any document, enter into any agreement or make any
undertaking on behalf of Vonage.
E.. Upon termination or natural expiration of this Agreement, you shall not be
entitled to any form of separation or severance pay.
F. You must not without the prior written authorization (and in any event not in
breach of any relevant legislation) of the Company directly or indirectly seek,
receive or obtain, in respect of the performance of your duties or of any goods
or services sold or purchased or other business transacted (whether or not by
you) by or on behalf of the Company, any personal benefits, discount, rebate,
commission, bribe, kickback or other inducement (“Inducement”) (whether in cash
or in kind). In the event that you or any person on your behalf directly or
indirectly receives any such Inducement, you must immediately account to the
Company for the amount so received.
6.     Termination.
    A.     Termination for Cause; Resignation without Good Reason.
If the Company terminates your employment for Cause, or if you resign from
employment hereunder other than for Good Reason, you shall only be entitled to
payment of any unpaid Salary through and including the date of termination or
resignation and any unpaid expense reimbursement. You shall have no further
right under this Agreement to receive any other compensation or benefits after
such termination or resignation of employment.
For purposes of this Agreement, “Cause” shall mean:
i. any act or omission that constitutes a material breach by you of your
obligations under this Agreement;
ii.    the willful and continued failure or refusal of you (not as a consequence
of illness, accident or other incapacity) to perform the material duties
reasonably required of you hereunder;
iii. your conviction of, or plea of nolo contendere to, (x) any felony or (y)
another willful crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company and/or its subsidiaries or affiliates (collectively,
the “Company Group”) in a material manner or otherwise materially impairs or
impedes the operations of the Company Group;
iv. your engaging in any willful misconduct, gross negligence or act of
dishonesty with regard to the Company Group or your material duties, which
conduct is injurious to the Company Group;
v.    your material breach of either a material written policy of the Company
Group that is applicable to you or, to the extent you are aware of such rules or
has been informed thereof, the relevant rules of any governmental or regulatory
body applicable to the Company Group; provided, that any such notification with
respect to the rules of any governmental or regulatory body outside the United
States shall be in writing; or
vi.    your refusal to follow the lawful directions of the Board; provided,
however, that no event or condition described in clauses i, ii, v, vi shall
constitute Cause unless (a) the Company first gives you written notice of its
intention to terminate your employment for Cause and the grounds for such
termination, and (b) such grounds for




--------------------------------------------------------------------------------




termination (if susceptible to correction) are not corrected by you within
thirty (30) days of your receipt of such notice.
    For purposes of this Agreement, “Good Reason” shall mean the     occurrence
of any of the following events without your prior written consent:
i. a failure by the Company to timely pay material compensation due and payable
to you in connection with your employment
ii. a diminution in your Salary;
iii. a material diminution of the authority, duties or responsibilities of you
from those set forth in this Agreement;
iv. the Company requiring you to be based at any office or location more than
fifty (50) miles from the Holmdel, New Jersey area or your home in Florida; or
v. a material breach by the Company of its obligations under this Agreement;
provided, however, that no event or condition described in clauses (i) through
(v) shall constitute Good Reason unless (x) you gives the Company within sixty
(60) days of your becoming aware of the occurrence of the Good Reason event,
written notice of your intention to terminate your employment for Good Reason,
and (y) such grounds for termination (if susceptible to correction) are not
corrected by the Company within thirty (30) days of its receipt of such notice.
If such grounds for termination for Good Reason are not cured during such thirty
(30) day period, your termination for Good Reason shall be effective as of the
day immediately following the end of such a thirty (30) day period.


B.     Termination without Cause; Resignation for Good Reason.
Other than in connection with the natural expiration of this Agreement, if your
employment is terminated by the Company without Cause or you resign for Good
Reason, the Company shall pay you through the date of termination the pro rata
portion of the Salary described above, and shall not be responsible or liable to
pay you the full amount of the Salary for the four month period of this
Agreement.
C.     Termination Due to Death or Disability.
Your employment with the Company shall terminate automatically on your death. In
the event of your Disability, the Company shall be entitled to terminate your
employment. In the event of termination of your employment by reason of your
death or Disability, the Company shall pay to you (or your estate, as
applicable, a pro rata portion of your Salary through the date of death or
Disability.
For purposes of this Agreement, “Disability” means that you will be unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment for 180 days in any one (1) year
period arising during the term of this Agreement. The Company reserves the right
to require a physician’s note attesting to such Disability.
D.     Notice of Termination.
Other than with respect to the natural expiration of this Agreement, any
termination of employment by the Company or you shall be communicated by a
written “Notice of Termination” to the other party hereto given in accordance
with the notice provisions set forth below.
By Company.




--------------------------------------------------------------------------------




In the event of a termination by the Company for Cause, the Notice of
Termination shall
i. indicate the specific termination provision in this Agreement relied upon;
ii.     set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated; and
iii.     indicate the date on which such termination is effective (subject to
applicable correction periods.
The failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder to     the extent that
such fact or circumstance is on the same asserted basis within the definition
for the termination. In the event of a termination by the Company without Cause,
the Notice of Termination shall specify the date of termination, which date
shall not be more than thirty (30) days after the giving of such notice.
By You.
In the event of a resignation by you for Good Reason, the Notice of Termination
shall indicate the specific clause or clauses under the definition of Good
Reason herein upon which you is relying, and set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of your
employment under such clause or clauses. In the event of a resignation by you
other than for Good Reason, the Notice of Termination shall specify the date of
termination, which date shall not be less than thirty (30) days after the giving
of such notice; provided, that the Company may, in its sole discretion, elect to
cause such termination to be effective at any time during such notice period and
such resignation by you without Good Reason shall be effective on such date. The
failure by you to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of you hereunder or preclude you from asserting such fact or circumstance
in enforcing your rights hereunder to the extent that such fact or circumstance
is on the same asserted basis within the definition for the termination.
E.     Other Reasons for Termination; Requirement upon Termination.
Notwithstanding any other provision of this Agreement, and without prejudice to
    Vonage’s rights under this Article 6 and at law, should you:
•at any time be unable to provide the services under this Agreement for a period
or periods aggregating at least 10 days in any period of 1 calendar month;
•commit any material or serious breach of this contract or are guilty of any
gross misconduct or any willful neglect in the discharge of your duties
including any breach of the Company policies;
•are convicted of any criminal offence (other than a minor motoring offence for
which a fine or non-custodial penalty is imposed) which might reasonably be
    thought to affect adversely the performance of your duties;
•be guilty of any other conduct (including without limitation dishonesty or
fraud) calculated or likely to affect prejudicially the interests of Vonage or
Vonage;
•be negligent, inefficient, unsuitable, incompetent or otherwise unsuitable in
the provision of the services;
• repeat or continue (after warning) any breach of this contract;
•are guilty of any conduct which in the opinion of the Company brings you, or
    the Company into disrepute;
•cease to be entitled to work in the United States; or
•be the subject of a bankruptcy order, or become insolvent, or make any
arrangement or composition with or assignment for the benefit of its creditors
or go




--------------------------------------------------------------------------------




into voluntary or compulsory liquidation (other than for the purpose of
amalgamation or reconstruction) or a receiver or administrator be appointed over
its assets;
then, in each case, Vonage may by written notice to you terminate this Agreement
without liability.
In the event of termination of this Agreement for any reason whatsoever you
shall deliver up to Vonage all materials and work performed as at the date of
termination, together with all notes, specifications, plans, drawings and all
other documentation produced for the purpose of performing the services under
this Agreement. You shall grant to Vonage all necessary authorizations for use
of the items so delivered to enable Vonage, either itself or through others, to
complete the work comprising the services contemplated under this Fixed Term
Agreement.
Any delay by the Company in exercising such right of termination shall not
constitute a waiver of it.
7.     Restrictions.
You will be required to execute and abide by the provisions of the Company’s
Employment Covenants Agreement, provided contemporaneously herewith.
8.     Confidentiality.
A.
“Confidential Information" means all designs, drawings, data, specifications,
procedures, know-how, financial information, customer and supplier details,
information and contracts and all other technical, business, commercial,
operational, financial and similar information (whether relating to finished or
unfinished work) relating to the business of Vonage or any affiliate of Vonage,
including customer and supplier confidential information, including all readable
or computer or other machine readable data and representations, or other
material relating to or comprising software which is used as part of, or in, the
business of Vonage or any affiliate of Vonage, whether marked as Confidential
Information or reasonably construed to be considered confidential information.

B.
You agree to hold in confidence and shall not use, disseminate or in any way
disclose or make available to third parties the Confidential Information. You
shall treat all Confidential Information with the same degree of care as you
treat your own confidential information of a similar nature, but in no case
shall you use less than reasonable care. You shall disclose Confidential
Information only to those persons who have a need to know such information. You
certify that any such person will have agreed in writing, either as a condition
of employment or in order to obtain the Confidential Information, to be bound by
terms and conditions at least as protective as those terms and conditions
applicable to you under this Agreement. You shall immediately give notice to
Vonage of any unauthorized use or disclosure of the Confidential Information.
You shall assist Vonage in remedying any such unauthorized use or disclosure of
the Confidential Information.

C.
Your obligations under this Article 8 above shall not apply to any Confidential
Information that you can demonstrate was in the general public domain without
restriction at the time such Confidential Information was communicated or made
available to you by Vonage or developed by you for Vonage through no fault of
your own. Disclosure of any Confidential Information by you to the extent
required in response to a valid order by a court or other governmental body
shall not be considered to be a breach of





--------------------------------------------------------------------------------




this Agreement or a waiver of confidentiality for other purposes provided,
however, that you shall provide prompt prior written notice thereof to Vonage’s
Legal Department to enable Vonage to seek a protective order or otherwise
prevent such disclosure.
D.
All Confidential Information and any materials furnished to you by Vonage,
whether delivered to you by Vonage or made by you in the performance of your
duties hereunder and whether or not they contain or disclose Confidential
Information, and all copies and extracts of any of the foregoing (collectively,
the “Vonage Property”), as between you and Vonage are the sole and exclusive
property of Vonage. Promptly following termination of this Agreement or any
request by Vonage, you shall destroy or deliver to Vonage, at Vonage’s option,
(a) all Vonage Property and (b) all materials in your possession or control that
contain or disclose any Confidential Information. You will provide Vonage a
written certification of yours compliance with your obligations under this
Article 8.

E.
This Article 8 shall survive termination of this Agreement for any reason
whatsoever without limitation in time. You will indemnify and hold Vonage
harmless from and against all actions, claims, costs, proceedings, expenses,
loss or damage (including, without limitation, legal costs) which may arise
directly or indirectly from the unauthorized disclosure or use of Confidential
Information by you or from any other breach of the terms of this Agreement.

9.     Conflict of Interest.
A.
During the term of this Agreement and for a period of six (6) months immediately
following the Termination Date, you will not accept work, enter into a contract
or accept an obligation inconsistent or incompatible with your obligations under
this Agreement, or engage in any activity that is in any way competitive with
the business or anticipated business of Vonage, and you will not assist any
other person or organization in competing or preparing to compete with any
business or anticipated business of Vonage (“Outside Business Interests”),
without the prior consent of the Chief Legal Officer of the Company. For the
avoidance of doubt consent will not be given in relation to any Outside Business
Interests which, in the view of the Company compete, or are likely to compete,
directly or indirectly with, the business of the Company, or which could give
rise to a conflict of interest or interfere with the efficient performance of
your duties.

B.
During the term of this Agreement, and for a period of one (1) year immediately
following the Termination Date, you shall not solicit or induce any employee,
independent consultant or customer or supplier to terminate or breach any
employment, contractual or other relationship with Vonage for any reason.

C.
You may however hold as beneficial owner up to 3% of any single class of shares
or securities in a body corporate whose shares are quoted on a recognized Stock
Exchange. Any existing shareholding in excess of the 3% threshold acquired
before the commencement of your employment with the Company may only be retained
with the consent of the Company, such consent not to be unreasonably withheld.

D.
Your employment with the Company is conditional on your producing such
documentation as the Company may require you to establish your legal right to
work lawfully in the United States. Should you fail to produce to the Company
the required documentation, then any offer of employment by the





--------------------------------------------------------------------------------




Company may be withdrawn and if already accepted, the Company may terminate your
employment without notice or a payment in lieu of notice.
E.
You will indemnify Vonage from any and all loss or liability incurred by reason
of the alleged breach by you of any services agreement or arrangement with any
third party.

10.     Data Protection and Privacy.
A.
You consent to Vonage, its and their affiliates, and its/their employees,
wherever they may be located, to transmit, store, utilize and process personal
information, including data collected by Vonage for purposes related to your
employment hereunder. This may include transfer of such information outside of
the country in which it was initially submitted and further transfers
thereafter. All such information is considered confidential and access will be
limited and restricted to individuals with a need to know or process such
information for purposes solely relating to your employment with Vonage.

B.
All communications, whether by telephone, email, fax or any other means, which
are transmitted, undertaken or received using Company property or on Company
premises, or which relate to the Company’s affairs, will be treated by the
Company as work-related and are subject to occasional interception, recording
and monitoring without further notice. The Company will also monitor internet
usage. You should not regard any such communications or use of the Company’s
communications or IT systems as private.

C.
Interception, recording and monitoring of communications is intended to protect
the Company’s business interests, for example but without limitation, for the
purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements.

D.
Intercepted communications may be used as evidence in disciplinary or legal
proceedings, including in any such action against you.

E.
By transmitting, undertaking or receiving communication using Company property
or on Company premises you consent to the above terms.

F.
Software that has not been authorized by the Company shall not be used on our
networks, personal computers or workstations. If you use your home computer for
carrying out any work relating to the Company, you shall not in the course of
such work use any unlicensed or unauthorized software and shall not transfer any
programs or data from your home computer to any company network, personal
computer or workstation without first ensuring that such programs and any media
on which they are transferred are virus-free.

11. Intellectual Property.
A. You assigns to Vonage all copyright, design rights, rights to apply for
patents, trademarks, domain names and other trade secret and proprietary rights
(if any) for their full terms throughout the world in respect of all copyright
works, inventions and designs originated, conceived, written or made by you
during the course of your employment with the Company under this Agreement (the
parties hereto hereby agree that all such work shall be treated as work for hire
specially commissioned by Vonage). You further irrevocably and




--------------------------------------------------------------------------------




unconditionally waive in favor of Vonage all moral rights conferred on you in
any part of the world.
B.. You shall fully disclose work product data to Vonage and Vonage may at any
time request information relating thereto. You agree to maintain adequate and
current notes and records of all work performed during the course of your
employment with Vonage, which records and notes are assigned to and shall be and
remain the property of Vonage. You agree to promptly disclose, provide and
describe to Vonage all such work.
C. You shall, at the request and expense of Vonage, do all things necessary or
desirable to substantiate the rights of Vonage under this Article. You hereby
irrevocably designate and appoint Vonage and Vonage’s duly authorized officers
and agents as your agents and attorneys-in-fact, coupled with an interest, to
act for and on your behalf and instead of you to execute and file any document
and to take all lawfully permitted acts to further the foregoing provisions with
the same legal force and effect as if executed by you. The foregoing is deemed a
power of attorney coupled with an interest and is irrevocable.
D. You shall cooperate in all ways necessary to ensure that Vonage may obtain,
exercise or protect its rights under this Article. You warrant that you have or
will obtain full power and authority to carry out the provisions of this Article
from all persons and other entities who perform any work relating to this
Agreement or any subcontract related hereto.
E
To the extent any of the rights, title and interest in and to the work developed
by you during your employment with Vonage cannot be assigned by you to Vonage,
you hereby grant to Vonage and Vonage and its and their successors an exclusive,
royalty-free, transferable, irrevocable, perpetual, worldwide right and license
(with rights to sublicense through multiple tiers of sub-licensees) to exercise
and exploit all such non-assignable rights, title and interest.

F.
You shall indemnify and hold harmless Vonage against all claims that the actions
of you in performing the Services under this Agreement or the use of any work
product infringe the industrial or intellectual property rights of others. You
agree to resist and defend, at its own expense, any such claims and to pay any
royalties and other costs associated with any settlement of such claims, and any
damages and costs awarded as the result of any action based on such claims.

G. You agree that you will not incorporate, or permit to be incorporated,
anything conceived, reduced to practice, created, derived, developed or made by
others into any work without Vonage’s prior written consent.
H. With respect to any information, documents and materials that Vonage is
required to provide or does provide to you pursuant to this Agreement, you shall
exercise due care to ensure that such documents and materials are sufficient for
the performance of your work under this Agreement and that they contain no
manifest errors or anomalies. You shall inform Vonage promptly in the event that
it discovers any error, omission or anomaly in any such document or material at
any time.
12.     Company Policies.
A.
Various rules and policies exist for the effective and safe operation of the
Company’s business and the welfare and interests of the Company’s





--------------------------------------------------------------------------------




employees, and you must comply with them. Please refer to the Company intranet
for further details of those rules and policies. You are bound at all times by
all the rules, policies, standards and regulations issued from time to time and
applicable to you. From time to time the Company may alter the existing rules or
policies or introduce new ones.
B.
It is the policy of the Company to promote the health, safety and welfare at
work of all its employees. Consistent with that policy, it is your
responsibility to undertake your duties in such a way as not to endanger your
own health and safety or that of your fellow employees, to use such safety
equipment as may be provided, and to observe such safety regulations as may be,
from time to time, in force. Breach of safety regulations is a serious
disciplinary issue.     

C.
Vonage is an equal opportunities employer and we believe that all employees
should be treated fairly and equitably. We consider all employees equally
regardless of their race, color, national origin, sex, marital or civil
partnership status, age, religion or belief, veteran’s status, disability or
sexual orientation. Our commitment to ensuring equality of opportunity applies
to every phase of the employment relationship, and we make every effort to
comply with this statement. We do not tolerate any acts of discrimination
(including harassment) on the part of our employees towards others and any such
act will be treated as a matter of misconduct and will normally result in
disciplinary action being taken against the individual concerned, with a
possible sanction up to and including dismissal. Anyone who feels they have been
subjected to an act of discrimination, including harassment, should raise this
with their manager or if this is not appropriate, with a director.

13.
Arbitration.

Any dispute or controversy arising under or in connection with this Agreement or
otherwise in connection with your employment by the Company that cannot be
mutually resolved by the parties to this Agreement and their respective advisors
and representatives shall be settled exclusively by arbitration in New Jersey in
accordance with the rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by you, or if such two individuals cannot promptly agree on the
selection of the arbitrator, who shall be selected by the American Arbitration
Association. Notwithstanding anything to the contrary contained herein, the
arbitrator shall allow for discovery sufficient to adequately arbitrate any
claims. The award of the arbitrator with respect to such dispute or controversy
shall be in writing with sufficient explanation to allow for such meaningful
judicial review as is permitted by law, and that such decision shall be
enforceable in any court of competent jurisdiction and shall be binding on the
parties hereto. The remedies available in arbitration shall be identical to
those allowed at law. The arbitrator shall be entitled to award to the
prevailing party in any arbitration or judicial action under this Agreement
reasonable attorneys’ fees and any costs of the arbitration payable by such
party, consistent with applicable law; provided, that no such award shall be
made against you unless the arbitrator finds your positions in such arbitration
or dispute to have been frivolous or in bad faith.
14.
No Assignability; Binding Agreement.

By you.
This Agreement and any and all of yours rights, duties, obligations or interests
hereunder shall not be assignable or delegable by you; provided, however, that
you shall be entitled, to the extent permitted under applicable law, to select
and change a




--------------------------------------------------------------------------------




beneficiary or beneficiaries to receive any compensation or benefit hereunder
following your death by giving written notice thereof. In the event of your
death or a judicial determination of your incompetence, references in this
Agreement to you shall be deemed, where appropriate, to refer to your
beneficiary, estate or other legal representative.


By the Company.
This Agreement and any and all of the Company’s rights, duties, obligations or
interests hereunder shall not be assignable by the Company, except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets or another Change of Control. In the
event of a corporate reorganization of the Company in which the Company is not
the surviving corporation, the surviving entity shall assume and acknowledge the
assumption of this Agreement by the surviving entity.    
Binding Effect.
Effective as of the Effective Date, this Agreement shall be binding upon, and
inure to the benefit of, the parties hereto, any successors to or permitted
assigns of the Company, and your heirs and the personal representatives of your
estate.
15.     Miscellaneous Additional Terms
A.     Other Agreements and Governing Law.
Other than with respect to the Employment Covenants Agreement executed
contemporaneously herewith, all other statements (if any) of the terms of your
employment are hereby abrogated and superseded. In the event of any
inconsistency between this contract and any company handbook in existence from
time to time, the terms of this contract shall prevail. There are no collective
agreements which directly affect the terms and conditions of your employment.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey and the parties irrevocably submit for all purposes in
connection with this Agreement to the exclusive jurisdiction of the courts of
the State of New Jersey, in Monmouth County where applicable.
B.     Changes in Particulars of Employment.
We reserve the right to make reasonable changes to any of your terms and
conditions of employment.
         You must notify the Company in writing:
i.
of any change to your personal details including your name, address and bank
details as soon as is reasonably practicable following such change; and

ii. immediately of your conviction for a criminal offence or if you become
bankrupt, apply for or have made against you, a receiving order, make any
composition with your creditors or commit any act of bankruptcy.
C.     Assignment.




--------------------------------------------------------------------------------




You shall not assign, transfer or subcontract any of its rights or obligations
under this Agreement without the prior written consent of Vonage.




D.     Invalidity.
Vonage and you acknowledge that the provisions of this Agreement are no more
extensive than the parties consider reasonable to protect Vonage’s legitimate
business interests. If any court shall determine that the scope of this
Agreement is broader than is enforceable, the parties agree that this Agreement
shall be deemed modified to be only so broad as shall be enforceable.
E.     Accrued Rights.
The expiration or termination of this Agreement however arising shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after then and shall be without prejudice to any accrued
rights or remedies of the parties.
F.     No Waiver.
Failure by either party to exercise or enforce any right conferred by this
Agreement shall not be deemed to be a waiver of any such right nor operate so as
to bar the exercise or enforcement thereof or of any other right on any later
occasion.
G     Notices.
Any notice which may be given by either party shall be deemed to have been given
if left at or sent by first class prepaid post, overnight trackable courier
service or email transmission (confirming the same by post) to an address
notified by the other party in writing as an address to which notices may be
sent.
All notices or communications hereunder shall be in writing, addressed as
follows:
To the Company:
23 Main Street
Holmdel, N.J. 07733
Attention: Chief Legal Officer
To you:
At the last address on record with the Company.
H.     Force Majeure.
Neither party shall be liable to the other for any loss or damage which may be
suffered by the other party due to any cause beyond the first party’s reasonable
control, such as lightning, exceptionally inclement weather, failure




--------------------------------------------------------------------------------




or shortage of power supplies, fire, explosion, industrial disputes (other than
industrial disputes of you or Vonage), acts or omissions of local or central
government or other competent authorities, difficulty, delay or failure in
manufacture, production or supply by third parties, or pandemic.
    I.      Survival.
Those clauses the survival of which is necessary for the interpretation or
enforcement of this Agreement shall continue in full force and effect in
accordance with their terms X.     
J.     Severability.
In the event that any court having jurisdiction shall determine that any
restrictive covenant or other provision contained in this Agreement (including,
without limitation, under the Employment Covenants Agreement contemplated
herein) shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be deemed limited to the extent that such
court deems it reasonable or enforceable, and as so limited shall remain in full
force and effect. In the event that such court shall deem any such covenant or
other provision wholly unenforceable, the remaining covenants and other
provisions of this Agreement (including, without limitation, under the
Employment Covenants Agreement contemplated therein) shall nevertheless remain
in full force and effect.
K.     Counterparts.
This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile (including, without limitation, “pdf”) and electronic signatures shall
be effective for all purposes.
L.     Headings.
The headings of sections herein are included solely for convenience of reference
and shall not control the meaning or interpretation of any of the provisions of
this Agreement.
M.     Directors and Officers Insurance.
You also shall be entitled to coverage under the Company’s directors’ and
officers’ insurance policy to the extent applicable.
N.     Entire Agreement.
This Agreement (together with the Employment Covenants Agreement executed
contemporaneously herewith) represents the entire agreement and understanding of
the parties in relation to the subject matter hereof and supersedes all prior or
contemporaneous understandings, agreements and representations, whether written
or oral, and this Agreement may only be modified if such modification is in
writing and signed by authorized representatives of both parties notwithstanding
termination or expiry of this Agreement.










--------------------------------------------------------------------------------




Sincerely,




/s/ Susan Quackenbush


Susan Quackenbush
Chief Human Resources Officer


I accept this offer of employment and the terms contained in this letter.


/s/ Tim Shaughnessy


Tim Shaughnessy
































